UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 26, 2010 MINERCO RESOURCES, INC. (Exact name of registrant as specified in its charter) NEVADA 333-156059 (State or other jurisdiction of incorporation) (Commission File No.) 16225 Park Ten Place Suite 500 Houston, TX 77084 (Address of principal executive offices and Zip Code) 281-994-4187 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATION ARRANGEMENTS OF CERTAIN OFFICERS July 26, 2010, Sam Messina III was appointed as Chief Financial Officer of the Company.On the same day, V. Scott Vanis resigned as Chief Financial Officer. Mr. Messina currently works at Alternative Energy Development Corporation (ADEC:OTCBB) as Chief Financial Officer and Director. He previously worked at Qualcomm, Inc. (QCOM:NASD) at various roles within their accounting and finance team from October 2006 to November 2009.Prior to that Mr. Messina served as the Chief Financial Officer of Pop3 Media Corp. (POPT:OTCBB) from July 2004 to July 2006.Mr. Messina holds a B.A. degree in Finance from the Loyola University Chicago and is a Certified Public Accountant in the State of California. On July 26, 2010, the Company entered into a consulting agreement with Sam Messina III as Chief Financial Officer.The agreement is for a term of one year beginning July 26, 2010 and ending July 25, 2011.Mr. Messina will be paid $6,500 per month with $6,500 due upon execution of the agreement for previously performed services. -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated this 17th day of August, 2010. Minerco Resources, Inc. BY: V. SCOTT VANIS V. Scott Vanis President, Principal Executive Officer and a member of the Board of Directors -3-
